              Case 3:18-cv-00390 Document 1 Filed 12/20/18 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

                                                    :
Manuel Rodriguez,                                   :
                                                      Civil Action No.: 3:18-cv-390
                                                    :
                        Plaintiff,                  :
        v.                                          :
                                                    :
Professional Bureau of Collections of               :
                                                      COMPLAINT
Maryland, Inc.,                                     :
                                                    :
                        Defendant.                  :
                                                    :

        For this Complaint, Plaintiff, Manuel Rodriguez, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

transacts business in this District and a substantial portion of the acts giving rise to this action

occurred in this District.

                                              PARTIES

        4.      Plaintiff, Manuel Rodriguez (“Plaintiff”), is an adult individual residing in El

Paso, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant, Professional Bureau of Collections of Maryland, Inc. (“Professional”),

is a Colorado business entity with an address of 5295 DTC Parkway, Greenwood Village,

Colorado 80111, operating as a collection agency, and is a “debt collector” as the term is defined

by 15 U.S.C. § 1692a(6).
              Case 3:18-cv-00390 Document 1 Filed 12/20/18 Page 2 of 5



                      ALLEGATIONS APPLICABLE TO ALL COUNTS

A.      The Debt

        6.      Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes, which meets the definition of a “debt” under 15 U.S.C. §

1692a(5).

        8.      The Debt was purchased, assigned or transferred to Professional for collection, or

Professional was employed by the Creditor to collect the Debt.

        9.      Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.      Professional Engages in Harassment and Abusive Tactics

        10.     Within the last year, Professional contacted Plaintiff in an attempt to collect the

Debt.

        11.     On or about July 30, 2018, Plaintiff faxed a dispute letter to Professional which

included a police report verifying that Plaintiff never lived at the address Professional was

alleging Plaintiff was residing at.

        12.     Professional failed to address Plaintiff’s dispute letter and thereafter continued to

call Plaintiff in an attempt to collect the Debt.

C.      Plaintiff Suffered Actual Damages

        13.     Plaintiff has suffered and continues to suffer actual damages as a result of

Defendant’s unlawful conduct.




                                                    2
             Case 3:18-cv-00390 Document 1 Filed 12/20/18 Page 3 of 5



       14.     As a direct consequence of Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,

frustration and embarrassment.

                                    COUNT I
                    VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       15.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       16.     Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged in

behavior the natural consequence of which was to harass, oppress, or abuse Plaintiff in

connection with the collection of a debt.

       17.     Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused a

phone to ring repeatedly and engaged Plaintiff in telephone conversations, with the intent to

annoy and harass.

       18.     Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       19.     Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant employed

false and deceptive means to collect a debt.

       20.     Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair and

unconscionable means to collect a debt.

       21.     Defendant’s conduct violated 15 U.S.C. § 1692g(b) in that Defendant continued

collection efforts even though the Debt had not been verified.

       22.     The foregoing acts and omissions of Defendant constitute numerous and multiple

violations of the FDCPA, including every one of the above-cited provisions.

       23.     Plaintiff is entitled to damages as a result of Defendant’s violations.


                                                 3
             Case 3:18-cv-00390 Document 1 Filed 12/20/18 Page 4 of 5



                                   COUNT II
                VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                        TEX. FIN. CODE ANN. § 392, et al.

       24.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       25.     Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       26.     Defendant is a “debt collector” and a “third party debt collector” as defined by

Tex. Fin. Code Ann. § 392.001(6) and (7).

       27.     Defendant caused a telephone to ring repeatedly, with the intent to annoy or abuse

Plaintiff, in violation of Tex. Fin. Code Ann. § 392.302(4).

       28.     Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex. Fin.

Code Ann. § 392.403(a)(1) and (2) and to remedies under Tex. Bus. & Comm. Code § 17.62

pursuant to Tex. Fin. Code Ann. § 392.404(a).

                                     PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                        § 1692k(a)(3);

                   4. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

                   5. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

                   6.   Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin.

                        Code Ann. § 392.404(a);

                   7. Punitive damages; and

                   8. Such other and further relief as may be just and proper.

                                                  4
           Case 3:18-cv-00390 Document 1 Filed 12/20/18 Page 5 of 5



                     TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: December 20, 2018
                                    Respectfully submitted,

                                    By: __/s/ Sergei Lemberg_________

                                    Sergei Lemberg, Attorney-in-Charge
                                    Connecticut Bar No. 425027
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    E-mail: slemberg@lemberglaw.com
                                    Attorneys for Plaintiff




                                       5
